Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/4/2022.
In the Instant Amendment, Claim(s) 1, 14 and 16 is/are independent claims. Claims 1-28 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 7-10), filed 7/4/2022, with respect to claims 1, 14 and 16 have been fully considered, but are moot in light of the examiner’s amendment for putting the application for allowance.  The rejections of 4/5/2022 have been withdrawn in view of the examiner’s proposed amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Wale T. Godo on 7/13/2022.
The application has been amended as follows:
1.	(Currently Amended) A camera module comprising:
a housing; 
a first frame and a second frame sequentially disposed in the housing in an optical axis direction, 
the second frame comprising a lens module configured to rotate together with the second frame about a first rotation axis and a second rotation axis, intersecting an optical axis direction,
the first rotation axis being formed between the housing and an opposing surface of the first frame in the optical axis direction by first ball members disposed in a direction intersecting the optical axis direction, and
the second rotation axis being formed between the first frame and an opposing surface of the second frame in the optical axis direction by second ball members disposed in a direction intersecting the optical axis direction and the first rotation axis direction; and
a first magnetic material and a second magnetic material, spaced apart from each other in the optical axis direction, selectively disposed between the second frame and the housing,
wherein the first magnetic material and the second magnetic material prevent separation of the first ball members and the second ball members, which support the rotation of the lens module.


14.	(Currently Amended) A camera module comprising:
a fixed portion including a housing; and
a rotation module portion disposed in the housing and forming a movable portion, 
the rotation module portion comprising a lens module, an image sensor, and a first magnetic material, 
the lens module and the image sensor being configured to rotate about a first rotation axis and a second rotation axis, intersecting an optical axis direction,
the fixed portion comprising a second magnetic material, and
the rotation module portion being attracted to the fixed portion by a magnetic force of the first magnetic material and the second magnetic material in the optical axis direction,
wherein the first magnetic material and the second magnetic material prevent separation of first ball members and second ball members, which support a rotation of the lens module.

16.	(Currently Amended) An electronic device comprising:
a plurality of camera modules configured to have different fields of view, and one of the camera modules comprising: 
a housing; 
a first frame and a second frame sequentially disposed in the housing in an optical axis direction, 
the second frame comprising a lens module configured to rotate together with the second frame about a first rotation axis and a second rotation axis, intersecting the optical axis direction,
the first rotation axis being formed between the housing and an opposing surface of the first frame in the optical axis direction by first ball members disposed in a direction intersecting the optical axis direction, and
the second rotation axis being formed between the first frame and an opposing surface of the second frame in the optical axis direction by second ball members disposed in a direction intersecting the optical axis direction and the first rotation axis direction; and
a first magnetic material and a second magnetic material, spaced apart from each other in the optical axis direction, selectively disposed between the second frame and the housing,
wherein the first magnetic material and the second magnetic material prevent separation of the first ball members and the second ball members, which support a rotation of the lens module.



Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A camera module comprising: wherein the first magnetic material and the second magnetic material prevent separation of the first ball members and the second ball members, which support the rotation of the lens module, in combination with all the limitations recited in claim 1.
Claims 14 and 16 are also allowed for the same reasons presented in claim 1.
Claims 2-13 depending from claim 1 are allowed for the same reasons as presented above.
Claim 15 depending from claim 14 is allowed for the same reasons as presented above.
Claims 17-28 depending from claim 16 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al (US 20180109660 A1): first magnetic material and second magnetic material support a rotation of a prism or mirror.
McCullough et al (US 4199785 A) and Shabtay et al (US 10326942 B2): a plurality of camera modules having wide and tele fields of view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696